                       20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 1 of
                                                               9


MOR-1                                                       UNITED STATES BANKRUPTCY COURT
CASE NAME:               3443 Zen Garden, LP                                                                      PETITION DATE:           3/22/2020
CASE NUMBER:                20-10410-hcm                                                                          DISTRICT OF TEXAS:        Western
PROPOSED PLAN DATE:        Confirmed Effective 02/02/21                                                           DIVISION:                  Austin

        MONTHLY OPERATING REPORT SUMMARY FOR MONTH                                                                  JANUARY                       YEAR          2021
                               MONTH   * Mar 22 - April 30                      May-20                Jun-20               Jul-20                Aug-20            Sep-20         Oct-20       Nov-20         Dec-20         Jan-21
REVENUES (MOR-6)                                     0.00                          0.00                 0.00                 0.00                   0.00             0.00           0.00          0.00           0.00          0.00
INCOME BEFORE INT; DEPREC./TAX (MOR-6)        -269,678.43                   -332,534.28          -440,903.92         -554,337.71             -518,287.25      -639,184.18    -574,398.07   -133,987.63    -111,163.53   -133,711.98
NET INCOME (LOSS) (MOR-6)                     -269,678.43                   -332,859.28          -440,903.92         -559,213.26             -518,287.25      -639,184.18 -78,090,290.87     -5,251.29    -111,163.53   -146,818.25
PAYMENTS TO INSIDERS (MOR-9)                         0.00                    167,158.90           154,696.89          344,321.96              497,004.31       322,648.93     577,641.84     62,247.82      26,201.81          0.00
PAYMENTS TO PROFESSIONALS (MOR-9)                    0.00                          0.00                 0.00          250,263.50               66,788.25        66,373.48     115,851.83     93,942.78     329,941.25    238,109.32
TOTAL DISBURSEMENTS (MOR-7)                          0.00                    167,208.90           154,796.89          613,159.56              563,958.56       390,429.41 5,296,015.63      239,392.08   3,278,779.74    892,669.86

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

REQUIRED INSURANCE MAINTAINED                                             Are all accounts receivable being collected within terms? Yes
   AS OF SIGNATURE DATE                                   EXP.            Are all post-petition liabilities, including taxes, being paid Yes
                                                                                                                                         within terms?
________________________________                          DATE            Have any pre-petition liabilities been paid?                 Yes
CASUALTY                 YES ( X ) NO ( )                  2/7/2021        If so, describe   Per Order Authorizing Payment of Pre-Petition Claims dated 07/31/20 (Doc #167)
LIABILITY                YES ( X ) NO ( )                  2/7/2021       Are all funds received being deposited into DIP bank accounts?
                                                                                                                                   Yes
VEHICLE                  YES ( ) NO ( )                    ___-___-___    Were any assets disposed of outside the normal course of business?
                                                                                                                                    Yes
WORKER'S                YES ( ) NO ( )                     ___-___-___     If so, describe   Per Order Authorizing Sale (Doc #284)
OTHER**                   YES ( X ) NO ( )                 2/7/2021       Are all U.S. Trustee Quarterly Fee Payments current?         Yes
** Builders Risk                                                          What is the status of your Plan of Reorganization?           Confirmed; Effective date of 2/2/2021



ATTORNEY NAME:      Jason Rudd                                                                       I certify under penalty of perjury that the following complete
FIRM NAME:          Wick Phillips                                                                    Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:            3131 McKinney Avenue                                                             MOR-9 plus attachments, is true and correct.
                    Suite 100
CITY, STATE, ZIP:   Dallas, Texas 75204                                                           SIGNED X _____________________________                 TITLE: Chapter 11 Trustee
TELEPHONE/FAX:      214.740.4038                                                                                  Gregory S. Milligan


MOR-1                                                                                            Date:    March 4, 2021
Revised 07/01/98
                                                                         NOTE: The Court approved the Chapter 11 Trustee’s appointment on 04/22/20; accordingly, the
                                                                         Trustee lacks firsthand knowledge of information from prior to such date and cannot certify that the
                                                                         pre-appointment information contained herein is true and correct. For the pre-appointment date
                                                                         information, the Trustee has relied upon information provided by other parties.
                           20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 2 of
                                                                   9


   CASE NAME:      3443 Zen Garden, LP
  CASE NUMBER:     20-10410-hcm



                                                COMPARATIVE BALANCE SHEETS
ASSETS                                      FILING DATE*     MONTH             MONTH              MONTH            MONTH           MONTH        MONTH          MONTH        MONTH          MONTH          MONTH
                                            03/22/2020           APRIL               MAY              JUNE              JULY       AUGUST       SEPTEMBER OCTOBER NOVEMBERDECEMBER JANUARY
CURRENT ASSETS
Cash                                               1,862              3,711            799,752        1,565,608        1,654,117    1,716,862      9,199,627   8,725,997     8,486,605        8,218,060   7,966,845
Accounts Receivable, Net                       2,303,215          2,303,215          2,303,215        2,303,215        2,303,215    2,303,215      2,303,215   2,303,215     2,303,215        2,303,215   2,303,215
Inventory: Lower of Cost or Market
Prepaid Expenses                                  371,040           323,776            327,737          292,001          256,265      220,528       184,792      166,924       166,924         166,924      166,924
Investments
Other
TOTAL CURRENT ASSETS                           2,676,118         2,630,702          3,430,704   4,160,824   4,213,597   4,240,605                 11,687,635 11,196,136 10,956,744 10,688,199 10,436,984
PROPERTY, PLANT & EQUIP. @ COST 117,351,212                    117,351,212        117,351,212 117,351,212 117,351,212 117,351,212                117,351,212          0          0          0          0
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E [a]                117,351,212        117,351,212        117,351,212 117,351,212 117,351,212 117,351,212                117,351,212           0               0             0            0
OTHER ASSETS
 1. Notes Receivable                             360,461            360,461            360,461          360,461          360,461      360,461        360,461     360,461       360,461         360,461      360,461
 2. Advance Requests                           5,024,150          5,024,150          5,024,150        5,024,150        5,024,150    5,024,150      5,024,150           0             0
 3. Electric Deposit
 4.
TOTAL ASSETS                                125,411,941        125,366,525        126,166,528 126,896,647 126,949,420 126,976,429                134,423,458 11,556,597 11,317,205 11,048,661 10,797,445
                                          * Per Schedules and Statement of Affairs
              MOR-2                  [a] For tax / GAAP purposes, the Debtor has historically capitalized all of its expenses.                                             Revised 07/01/98
                                   20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 3 of
                                                                           9


         CASE NAME:     3443 Zen Garden, LP
         CASE NUMBER:   20-10410-hcm



                                                   COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                          FILING DATE*    MONTH             MONTH               MONTH         MONTH         MONTH         MONTH          MONTH        MONTH             MONTH       MONTH
EQUITY                                         03/22/2020          APRIL                 MAY           JUNE          JULY         AUGUST       SEPTEMBER OCTOBER NOVEMBERDECEMBER JANUARY
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                                      222,414            1,355,277     2,526,301     3,138,287     3,842,038     11,928,252   7,699,973      7,533,333       7,375,952   7,271,554
PRE-PETITION LIABILITIES
 Secured Debt                                  112,028,927       112,028,927       112,028,927 112,028,927 112,028,927 112,028,927              112,028,927 71,480,636 71,480,636 71,480,636 71,480,636
 Priority Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                   2,002,949         2,002,949            2,002,949     2,002,949     2,002,949     1,844,493      1,844,493   1,844,493      1,776,993       1,776,993   1,776,993
 Other
TOTAL PRE-PETITION LIABILITIES                 114,031,877       114,031,877       114,031,877 114,031,876 114,031,876 113,873,420              113,873,420 73,325,128 73,257,628 73,257,628 73,257,628
TOTAL LIABILITIES                              114,031,877       114,254,291       115,387,153 116,558,177 117,170,163 117,715,458              125,801,672 81,025,102 80,790,961 80,633,580 80,529,183
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL
RETAINED EARNINGS: Filing Date                                     11,381,913        11,381,913       11,381,912    11,381,912    11,381,912     11,381,912 11,381,912 11,381,912 11,381,912 11,381,912
RETAINED EARNINGS: Post Filing Date                                  -269,678          -602,538       -1,043,442    -1,602,655    -2,120,942     -2,760,126 -80,850,417 -80,855,668 -80,966,832 -81,113,650
TOTAL OWNER'S EQUITY (NET WORTH)                                   11,112,234        10,779,375       10,338,471     9,779,258     9,260,970      8,621,786 -69,468,505 -69,473,756 -69,584,920 -69,731,738
TOTAL
LIABILITIES &
OWNERS EQUITY                                  114,031,877       125,366,525       126,166,528 126,896,647 126,949,420 126,976,429              134,423,458 11,556,597 11,317,205 11,048,661 10,797,445
                                              * Per Schedules and Statement of Affairs
            MOR-3                                                                                                                                                         Revised 07/01/98
                           20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 4 of
                                                                   9


 CASE NAME:       3443 Zen Garden, LP
 CASE NUMBER:     20-10410-hcm

                                  SCHEDULE OF POST-PETITION LIABILITIES
                                            MONTH              MONTH         MONTH         MONTH        MONTH         MONTH         MONTH             MONTH        MONTH       MONTH
                                            Mar 22 to Apr 30     MAY           JUNE          JULY        AUGUST       SEPTEMBER      OCTOBER          NOVEMBER DECEMBER        JANUARY
TRADE ACCOUNTS PAYABLE                            148,947        121,619       161,818       183,183      193,326       263,955           67,349         25,890            0           0
TAX PAYABLE
Federal Payroll Taxes
State Payroll Taxes
Ad Valorem Taxes (Accrued)                          24,956        43,825        62,694        81,563      100,433       119,302         128,736
Other Taxes
TOTAL TAXES PAYABLE                                 24,956        43,825         62,694        81,563      100,433       119,302        128,736               0            0           0
SECURED DEBT POST-PETITION                                       963,250      1,883,903     2,585,572    3,212,275     4,085,470              0               0            0           0
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*                          48,511       226,258       417,561       287,968      336,005       459,525         488,212         507,443     375,952     271,554
OTHER ACCRUED LIABILITIES
1. US TRUSTEE FEES                                                     325           325            0             0                      15,675
2. SALE DEPOSIT ESCROW                                                                                                 7,000,000      7,000,000        7,000,000   7,000,000   7,000,000
 3.
TOTAL POST-PETITION LIABILITIES (MOR-3)           222,414       1,355,277     2,526,301     3,138,287    3,842,038 11,928,252         7,699,973        7,533,333   7,375,952   7,271,554
  *Payment requires Court Approval
      MOR-4                                                                                                                        Revised 07/01/98
                   20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 5 of
                                                           9


 CASE NAME:    3443 Zen Garden, LP
CASE NUMBER:   20-10410-hcm

                                                                AGING OF POST-PETITION LIABILITIES
                                                                MONTH                      JANUARY

       DAYS             TOTAL                 TRADE                   FEDERAL              STATE                AD VALOREM,             OTHER
                                             ACCOUNTS                  TAXES               TAXES             OTHER TAXES (Accrued)     UST FEES
0-30                                     0
31-60                                    0
61-90                                    0
91+                                      0
TOTAL                                    0                  0                       0                    0                       0                  0

                                                                AGING OF ACCOUNTS RECEIVABLE



   MONTH


0-30 DAYS
31-60 DAYS
61-90 DAYS
91+ DAYS
TOTAL                                $0.00              $0.00                   $0.00                $0.00                  $0.00            $0.00

               MOR-5                                                                                                                 Revised 07/01/98
                               20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 6 of
                                                                       9


         CASE NAME:         3443 Zen Garden, LP
        CASE NUMBER:        20-10410-hcm
                                                                     STATEMENT OF INCOME (LOSS)
                                                         MONTH                        MONTH                      MONTH                      MONTH                       MONTH              MONTH               MONTH                 MONTH         MONTH         MONTH        FILING TO
                                                           Mar 22 - Apr 30                     May                        June                        July                 August           September             October            November       December      January     DATE
REVENUES       (MOR-1)                                                                                                                                                                                                                                                                       0
TOTAL COST OF REVENUES                                                                                                                                                                                                                                                                       0
GROSS PROFIT                                                                      0                          0                          0                           0                  0                   0                   0               0                                             0
OPERATING EXPENSES:
   Repairs, Maintenance, Preservation                                  110,945                       78,767                   126,401                     300,988            266,738             234,429             316,491             19,914                                 1,454,673
   General & Administrative                                             72,220                       54,655                    96,841                      86,806             92,064             156,013              69,780                 26            390                    628,794
   Insiders Compensation                                                                                                                                                                                                                                                                0
   Professional Fees (a)                                                 48,511                    177,747                    191,303                     120,671            114,825             189,894             144,539            113,173       110,774       133,712     1,345,148
   Utilities                                                             17,530                     13,536                     14,329                      15,587             17,114              16,822                 166                                                       95,083
   Regulatory / Legal                                                    20,473                      7,830                     12,030                      30,286             27,547              42,026              43,422                 875                                  184,488
   Other Accrued Expenses                                                                                                                                                                                                                                                               0
TOTAL OPERATING EXPENSES                                               269,678                     332,534                    440,904                    554,338             518,287             639,184            574,398             133,988       111,164       133,712     3,708,187
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                   -269,678                    -332,534                   -440,904                   -554,338            -518,287            -639,184           -574,398            -133,988      -111,164      -133,712    -3,708,187
INTEREST EXPENSE                                                                                                                                                                                                    124,855                   0                                   124,855
DEPRECIATION                                                                                                                                                                                                                                                                            0
OTHER (INCOME) EXPENSE*                                                                                  325                                                 4,876                                            15,675                                                 13,106        33,982
OTHER ITEMS (Loss on Sale of Real Estate)                                                                                                                                                                 77,375,362                   -128,736                                77,246,626
TOTAL INT, DEPR & OTHER ITEMS                                                0                         325                          0                      4,876                   0                   0 77,515,893                    -128,736             0        13,106    77,405,463
NET INCOME BEFORE TAXES                                               -269,678                    -332,859                   -440,904                   -559,213            -518,287            -639,184 -78,090,291                     -5,251      -111,164      -146,818   -81,113,650
FEDERAL INCOME TAXES                                                                                                                                                                                                                                                                    0
NET INCOME (LOSS) (MOR-1)                                             -269,678                    -332,859                   -440,904                   -559,213            -518,287            -639,184 -78,090,291                     -5,251      -111,164      -146,818   -81,113,650
Accrual Accounting Required, Otherwise Footnote with Explanation.
(a) includes Trustee fees prior to applying the statutory cap, counsel for the Debtors (Wick Phillips), special counsel (Sprouse), and financial advisor (Harney Partners), and Kell Mercer PC (counsel for petitioning creditors)
NOTE: Debtor has historically capitalized all construction related expenses. For transparency purposes, no expenses have been capitalized in this MOR.
               MOR-6                                                                                                                                                                                                                                                          Revised 07/01/98
                                                   20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 7 of
                                                                                           9


  CASE NAME:         3443 Zen Garden, LP
 CASE NUMBER:        20-10410-hcm

CASH RECEIPTS AND                                           MONTH               MONTH           MONTH           MONTH              MONTH           MONTH            MONTH            MONTH            MONTH            MONTH           FILING TO
DISBURSEMENTS                                                Mar 22 to Apr 30        May            June            July               August        September         October         November          December         January      DATE
 1. CASH-BEGINNING OF MONTH                                      $3,710.75          $3,710.75    $799,751.85 $1,565,607.96 $1,654,117.40 $1,716,861.84 $9,199,627.43 $8,725,996.76 $8,486,604.68 $8,218,060.38                                $3,710.75
RECEIPTS:
 2. RELATED TO OTHER COMPENSABLE DISBURSEMENTS                                                                                                                        4,581,001.96                      2,922,558.68      641,454.27      8,145,014.91
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                                                                                                                                                             0.00
 4. LOANS & ADVANCES (see next page)                                               963,250.00      920,653.00      701,669.00         626,703.00      873,195.00       241,383.00                                                         4,326,853.00
 5. SALE OF ASSETS                                                                                                                                                                                                                                0.00
 6. OTHER (Sale/Settlement Deposit Escrow)                                                                                                           7,000,000.00             0.00                         87,676.76                      7,087,676.76
TOTAL RECEIPTS**                                                        0.00       963,250.00      920,653.00      701,669.00         626,703.00     7,873,195.00     4,822,384.96             0.00     3,010,235.44      641,454.27     19,559,544.67
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                                                                             0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                                                                                                                                                                                                   0.00
 8. PAYROLL TAXES PAID                                                                                                                                                                                                                            0.00
 9. SALES, USE & OTHER TAXES PAID                                                                                                                                                                                                                 0.00
10. SECURED/RENTAL/LEASES                                                                                                                                                                                                                         0.00
11. UTILITIES & TELEPHONE                                                            4,940.75       26,223.19       13,547.38          15,210.45       13,994.80        20,908.29            232.74                                          95,057.60
12. INSURANCE                                                                       39,697.60                       24,324.10                                           42,164.53                                                           106,186.23
13. INVENTORY PURCHASES                                                                                                                                                                                                                           0.00
14. VEHICLE EXPENSES                                                                                                                                                                                                                              0.00
15. TRAVEL & ENTERTAINMENT                                                                                                                                                                                                                        0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                                 46,712.37      120,973.70      306,450.48         481,793.86      309,854.13       514,569.02        62,015.08        26,201.81                       1,868,570.45
17. ADMINISTRATIVE & SELLING                                                            50.00          100.00          373.55             166.00          207.00           168.00            26.00            78.00                           1,168.55
18. OTHER (attach list)(a)                                                          75,808.18        7,500.00       13,000.00                                                            67,500.00                                          163,808.18
TOTAL DISBURSEMENTS FROM OPERATIONS                                     0.00       167,208.90      154,796.89      357,695.51         497,170.31      324,055.93        577,809.84      129,773.82         26,279.81            0.00      2,234,791.01
19. PROFESSIONAL FEES                                                                                              250,263.50          66,788.25       66,373.48        115,851.83       93,942.78        329,941.25      238,109.32      1,161,270.41
19a. OTHER COMPENSABLE DISBURSEMENTS                                                                                                                                  4,581,001.96                      2,922,558.68      641,454.27      8,145,014.91
20. U.S. TRUSTEE FEES                                                                                                   5,200.55                                         15,675.48                                         13,106.27         33,982.30
21. OTHER REORGANIZATION EXPENSES (Trustee Bond increase)                                                                                                  21,352.00                                                                         21,352.00
TOTAL DISBURSEMENTS**                                                   0.00        167,208.90    154,796.89    613,159.56    563,958.56    390,429.41 5,296,015.63     239,392.08 3,278,779.74     892,669.86                           11,596,410.63
22. NET CASH FLOW                                                        0.00       796,041.10    765,856.11     88,509.44     62,744.44 7,482,765.59    -473,630.67   -239,392.08   -268,544.30   -251,215.59                            7,963,134.04
23. CASH - END OF MONTH (MOR-2)                                  $3,710.75        $799,751.85 $1,565,607.96 $1,654,117.40 $1,716,861.84 $9,199,627.43 $8,725,996.76 $8,486,604.68 $8,218,060.38 $7,966,844.79                           $7,966,844.79
                                                        * Applies to Individual debtors only
              MOR-7                                     **Numbers for the current month should balance (match)                                                                                                                         Revised 07/01/98
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8

(a) OTHER includes $12,375 to Rob Roy Parnell and $55,125 to Winstead for allowed administrative expense
                      20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 8 of
                                                              9


      CASE NAME:     3443 Zen Garden, LP
      CASE NUMBER:   20-10410-hcm

                                                 CASH ACCOUNT RECONCILIATION
                                                 MONTH OF      January

BANK NAME                                         Frost              Frost                        Frost                 Frost
ACCOUNT NUMBER                                   #1511              #3998                         #3882                 #9614
ACCOUNT TYPE                               OPERATING (CLOSED) TRUSTEE OPERATING             PROF FEE ESCROW     SALE DEPOSIT ESCROW         TOTAL
BANK BALANCE                                                 0.00              250,188.81         729,762.25             7,000,000.00 $7,979,951.06
DEPOSITS IN TRANSIT                                                                                                                           $0.00
OUTSTANDING CHECKS                                                              13,106.27                                                $13,106.27
ADJUSTED BANK BALANCE                                      $0.00             $237,082.54         $729,762.25           $7,000,000.00 $7,966,844.79
BEGINNING CASH - PER BOOKS                                   0.00              488,298.13          729,762.25            7,000,000.00 $8,218,060.38
RECEIPTS*                                                                                                                                     $0.00
TRANSFERS BETWEEN ACCOUNTS                                                                                                                    $0.00
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL      DEBTOR MFR-2                                                                                                                 $0.00
CHECKS/OTHER DISBURSEMENTS*                                                    251,215.59                                              $251,215.59
ENDING CASH - PER BOOKS                                    $0.00             $237,082.54         $729,762.25           $7,000,000.00 $7,966,844.79

MOR-8                                      *Numbers should balance (match) TOTAL RECEIPTS and                                         Revised 07/01/98
                                            TOTAL DISBURSEMENTS lines on MOR-7
                                   20-10410-hcm Doc#411 Filed 03/04/21 Entered 03/04/21 10:11:04 Main Document Pg 9 of
                                                                           9


CASE NAME:        3443 Zen Garden, LP
CASE NUMBER:      20-10410-hcm


                                      PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                         MONTH           MONTH               MONTH             MONTH             MONTH              MONTH             MONTH             MONTH        MONTH         MONTH
  INSIDERS: NAME/COMP TYPE                               Mar 22 - Apr 30    May                 June              July             August            September          October          November     December       January


 1. Panache Develop & Construction, Inc (a)                                   167,158.90        154,696.89        344,321.96        497,004.31        322,648.93        577,641.84       62,247.82     26,201.81           0.00
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                             $0.00 $167,158.90 $154,696.89 $344,321.96 $497,004.31 $322,648.93 $577,641.84 $62,247.82                                          $26,201.81          $0.00

                                                         MONTH           MONTH               MONTH             MONTH             MONTH              MONTH             MONTH             MONTH        MONTH         MONTH
          PROFESSIONALS                                  Mar 22 - Apr 30    May                 June              July             August            September          October          November     December       January


 1. Gregory S. Milligan / Chapter 11 Trustee                                                                                                                                             203,479.05   84,675.82
 2. Harney Partners / FA to Trustee                                                                                21,448.00          7,924.00          3,752.00   14,728.00   4,648.00   15,015.00    2,968.00
 3. Wick Phillips / Counsel to Trustee                                                                            193,948.30         47,340.25         57,441.48   99,219.83 89,294.78    98,386.20 150,465.50
 4. Sprouse Shrader Smith / Counsel to Trustee                                                                     22,797.00          3,024.00          5,180.00    1,904.00       0.00   13,061.00
 5. Kell Mercer PC / Counsel to Petitioning Creditors                                                              12,070.20              0.00              0.00        0.00       0.00
 6. Gindler, Chappell, Morrison & Co. PC / Accountant                                                                                 8,500.00              0.00        0.00       0.00
TOTAL PROFESSIONALS (MOR-1)                                        $0.00            $0.00             $0.00 $250,263.50            $66,788.25        $66,373.48 $115,851.83 $93,942.78 $329,941.25 $238,109.32

      MOR-9       (a) reimbursement for payment to subcontractors for approved expenses pursuant to court-approved budget                                            Revised 07/01/98
